Citation Nr: 1507650	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  11-24 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Service connection for bilateral hearing loss. 

2.  Service connection for tinnitus. 

3.  Service connection for urinary tract infections (UTIs), claimed as due to ionizing radiation.

4.  Service connection for black outs, claimed as due to ionizing radiation. 

5.  Service connection for frostbite of the feet.  

5.  Service connection for an umbilical hernia, claimed a stomach hernia and as herniated umbilicus.  

6.  Service connection for migraine headaches. 

7.  Service connection for cervical spondylosis. 

8.  Service connection for an acquired psychiatric disorder, to include depression and post-traumatic stress disorder (PTSD).  

9. Service connection for a right shoulder disorder.  

10. Service connection for a left shoulder disorder  

11. Service connection for a lumbar spine disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from October 1984 to September 1987.  His military occupational specialty (MOS), as listed on his DD 214, was a cannon crewman.   

This matter came before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran and his wife testified at a hearing in August 2012 before the undersigned sitting at the RO.  A transcript thereof is in the claim file.  At that hearing the Veteran withdrew his claim for entitlement to nonservice-connected pension benefits (apparently in light of the fact that he had only peacetime military service).  

Recent case law mandates that a claim for a mental health disability include any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Thus, the Board has recharacterized the issue of entitlement to service connection for depression and entitlement to service connection for PTSD to the broader issue of entitlement of service connection for an acquired psychiatric disability, to include depression and PTSD, as is reflected on the cover page. 

In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal, a review of which does not reveal anything pertinent to the present appeal,  except for VA treatment (CAPRI) records within Virtual VA.  

The issue service connection for bilateral hearing loss is adjudicated on the merits; however, the remaining claims for service connection are addressed in the REMAND portion of the decision below and are REMANDED.  


FINDINGS OF FACT

1.  The Veteran's MOS was a cannon crewman and he was most likely exposed to acoustic trauma.  

2.  A bilateral hearing loss by VA standards is not currently shown.  



CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes on VA an obligation to notify claimants what information or evidence is needed for claim substantiation prior to an initial unfavorable decision but, if not, any such error may be cured by providing notice followed by readjudication, e.g., in a supplemental statement of the case (SSOC).  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In service connection claims, the VCAA imposes a duty to inform a claimant of all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Also, the VCAA imposes a duty to assist claimants by making reasonable efforts to get needed evidence.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Here, the RO provided the Veteran with notice of the elements required for service connection and of the respective evidence gathering duties by letter in March 2010, prior to the initial November 2010 adjudication of the claim for service connection for bilateral hearing loss.  This correspondence also provided notice of how disability ratings and effective dates are assigned.  Dingess, Id.  


As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation.  The Veteran's service treatment records (STRs) are on file, and although the report of an examination for service separation is not of record.  Also, the Veteran's service personnel records are on file.  

The Veteran's voluminous VA treatment records are on file.  The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claims called Virtual VA, in which some of the Veteran's VA medical records have been associated.  Records of a claim for Social Security Administration (SSA) benefits are on file, and consist mostly of VA outpatient treatment (VAOPT) records.  

The Veteran was provided with a VA examination March 2010 as to the claim for service connection for bilateral hearing loss.  At the travel Board hearing it was alleged that the negative opinion obtained was tainted because the audiology test did not include, as required, threshold levels at 500 Hertz.  However, this is incorrect inasmuch as the record shows that hearing acuity, in decibels, was tested in each ear at all relevant frequencies.  The Board finds that the medical opinion evidence is adequate as it is based on physical examination and review of the claims file and contains clear conclusions connected to supporting data by a reasoned medical explanation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Finally, neither the Veteran nor his attorney asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran contends that he currently had decreased hearing acuity in each ear due to exposure from cannon fire during service.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).   Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including a sensorineural hearing loss, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a).  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 133, 1338 (Fed.Cir. 2013).  

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).  

The Veteran's STRs show that audiometric testing on examination for service entrance in August 1984 revealed that all of the Veteran's threshold levels, in decibels, in each ear were 25 decibels or less at 500; 1,000; 2,000; 3,000; and 4,000 Hertz.  There was no testing of his speech recognition.  

On audiometric testing during service in October 1985 all of the Veteran's threshold levels, in decibels, in each ear were 25 decibels or less at 500; 1,000; 2,000; 3,000; and 4,000 Hertz.  There was no testing of his speech recognition.  

The report of the examination for service separation is not on file.  However, the Veteran's service personnel records confirm that the Veteran had an MOS of cannon crewman and, so, the Board concedes that he was most likely exposed to loud noise.  

The Veteran maintains that he has a hearing loss in each ear.  At the travel Board hearing he testified that upon being discharged from active service he had not had a hearing examination.  Page 29.  He thus questioned how the recent VA audiology examination could find that he did not have a hearing loss.  Page 30.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Lay evidence may be competent to establish medical etiology or nexus in some instances.  Davidson, 581 F.3d at 1316.  Although lay persons are competent to provide opinions on some medical issues, here the confirmation of the existence of hearing loss depends on objective clinical testing, which falls outside the realm of knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Although he is competent to attest to his personal belief that he has bilateral hearing loss, such lay testimony cannot replace the objective clinical evidence required to establish the current existence of hearing loss by VA standards.  Stated simply, regardless of what his hearing acuity might have been at the time of his discharge from service, he does not now have a hearing loss in either ear by VA standards.  Because the preponderance of the evidence is against the claim, service connection for bilateral hearing loss must be denied.


ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

The Veteran testified at the travel Board hearing that he had not sought treatment in the immediate postservice years for his claimed disorders because he had not had medical insurance.  He testified that after service he had been seen for some of his claimed conditions at an emergency room in Georgetown but he was not sure if these records were on file.  The service representative further indicated that, if allowed, the Veteran would execute and submit a release to obtain records from the Georgetown Hospital where he had been seen in an emergency room.  Also, it was indicated that a waiver would accompany the release.  Pages 27 and 28.  However, no such release is on file.  

Frost Bite

The Veteran testified that during service he had undergone cold weather training and had developed frostbite.  He continued to have residual problems, especially in cold weather.  

Headaches

The Veteran testified that he had sought treatment during service for his headaches, for which he was given medication.  However, he had continued to have headaches but did not continuously go on sick call.  He STRS show that in April 1987 he was seen for headaches.  He did not have increased blood pressure and did not have any UTI symptoms.  He had had a headache for 2 days.  After an examination the assessment was a headache.  He was to take Tylenol and to return to the clinic if the headache continued or worsened.  

Psychiatric Disability

The Veteran testified that he was now being treated by VA for PTSD.  He had not witnessed a traumatic event prior to service.  During service, in the cold weather in Germany in early 1987, another soldier whose name could not be remembered was supposed to have been on guard duty but had actually gone to sleep on the track underneath some artillery.  When that artillery was hastily moved that soldier had been run over.  He had written home to his wife (whom he married after service) about this incident.  The Veteran's wife testified that she was not sure if she still had this letter and the service representative indicated that a search would be made for this letter and if found it would be submitted (page 17).  However, no such letter has been submitted.  He also testified that about 3 years ago he had been diagnosed by VA as having PTSD.  

On file are RO memorandums in April, September, and October 2010 which are to the effect that the Veteran had not provided sufficient information as to his putative in-service stressor of witnessing the peacetime death of a fellow soldier being run over after attempting to sleep underneath a cannon, to warrant requesting that the Joint Service Records Research Center (JSSRC) search for any corroborating service records.  The Veteran's testimony at the travel Board hearing appears to offer no further clarifying information which would warrant requesting a JSRRC search.  However, since this case must be remanded, the Veteran should be contacted and informed of what additional information is needed in order to request that JSRRC conduct a search for corroborating records.  

Spine

The Veteran testified that he was now being treated by VA for cervical and lumbar spine problems, and surgery on these spinal segments was being considered.  His treating VA physicians had indicated to him that his cervical and lumber spine problems could possibly be related to his military service.  He has not provided further information as to this but he may, if he chooses, obtain supporting statements from these physicians or any other clinical source.  

UTIs and Blackouts

The Veteran testified that he had been diagnosed with UTIs, and that this was a recurrent problem.  As to this, some VAOPTs suggest that the Veteran has, or at one point complained of, urinary retention which it was suspected might be due to lumbar spine disability.  Service connection is claimed for UTIs and blackouts on the basis of his having been exposed to radiation while handling nuclear weapons for artillery.  However, he has not cited or submitted any competent scientific or medical evidence that these claimed disabilities, which are not listed at 38 C.F.R. § 3.311(b)(2) as radiogenic diseases, are in fact radiogenic diseases and, so, there have been no steps taken to verify his alleged in-service ionizing radiation exposure.  See 38 C.F.R. § 3.311(b)(4).  

Shoulders

At the travel board hearing it was contended that the Veteran's lifting of heavy loads during service had caused his current problems with his shoulders and spine.  The Veteran did not recall the diagnosis which VA had given to his shoulders.  

The record shows that the Veteran reported not having had not held steady employment due to back injuries sustained in his employment, prior to a more recent injury in November 2009 when he fell off a roof while assisting in work of placing shingles on the roof.  

The record also shows that he had been treated a number of times from 1993 to 1997 at the Georgetown County Memorial Hospital, apparently some of which was for postservice work-related injuries.  However, in conjunction with a claim for Social Security Administration (SSA) benefits the records obtained from that facility reflect treatment only in February 2003.  

It is unclear whether the Veteran filed any claims for Worker's compensation for any postservice work-related injuries.  He should be contacted to clarify this and, if he did, the appropriate steps should be taken to obtain such records.  


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he submit any correspondence which he sent to his now wife when he was in military service which pertains to any of the claimed disabilities.  

Also inform him that he may submit any other additional evidence in support of his claims, including statements from treating VA medical personnel or from any other source.  This is to include written confirmation, as he testified, that treating VA physicians had indicated to him that his cervical and lumber spine problems could possibly be related to his military service.  

Also inform him that his claims for service connection for UTIs and blackouts will be considered under the provisions of 38 C.F.R. § 3.311 (which includes obtaining a dose estimate) only if he cites or submits competent scientific or medical evidence that these claimed conditions are radiogenic diseases.  If he does, the appropriate steps should be taken to comply with the provisions of 38 C.F.R. § 3.311 regarding adjudication of claims for service connection for radiogenic diseases.  

2.  Also, inquire of the Veteran whether he filed any claims for Worker's compensation benefits for any postservice work-related injuries.  If his response indicates that he did file any such claim, take the appropriate steps to obtain such records and associate them with the claims files.  

3.  Contact the Veteran and his representative and request that he execute and return the needed release or authorization form to obtain all postservice records of in-patient and out-patient treatment of the Veteran at the Georgetown County Memorial Hospital in Georgetown, South Carolina.  

All such records obtain should be associated with the claims files.  

4.  Contact the Veteran and inform him of what additional information is needed in order to request that JSRRC conduct a search for corroborating records.  

If he responds by providing sufficient additional information to warrant requesting a JSRRC search, such should be done.  

If, and only if, the results of the JSRRC search provides corroborating evidence of the Veteran's alleged stressor, provide the Veteran with a VA psychiatric examination to determine whether he now has PTSD or any other acquired psychiatric disability which is related to his military service, including his putative stressor.  

The claims files must be made available to the examiner.  

If the diagnosis of PTSD is deemed appropriate, the examiner should comment upon any link between the current symptomatology and the in-service stressor, if found to be established by the RO, and state whether it was sufficient to cause PTSD.  The examination report should include the complete rationale for all opinions expressed.  All necessary special studies or tests, to include psychological testing and evaluation should be accomplished.

5.  Following completion of the above actions, the RO must review the claims folder and ensure that all of the foregoing development have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

6.  Thereafter, readjudicate the claims.  If the actions are adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC) which summarizes the pertinent evidence, fully cites the applicable legal provisions and reflects detailed reasons and bases for the decision reached.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


